COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: ADAM GREENWOOD AND                                       No. 08-11-00143-CV
 SAVE THE OGALLALA AQUIFER                       §
 FOUNDATION,                                               AN ORIGINAL PROCEEDING
                                                 §
                   Relator.                                          IN MANDAMUS
                                                 §

                                                 §

                                  MEMORANDUM OPINION

       This mandamus proceeding was abated while the parties negotiated a settlement of the

underlying litigation. The parties have now filed a joint motion to dismiss for mootness because they

reached a settlement and the underlying suit has been dismissed. Accordingly, the proceeding is

reinstated on the docket of this Court, the motion is granted, and the proceeding is dismissed.


August 31, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.